Citation Nr: 0412994	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  95-28888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran served on active duty from Aprkl 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1993 RO decision which granted 
service connection and a 10 percent rating for PTSD; the 
veteran appealed for a higher rating.  In a June 1999 
decision, the Board denied the claim.  The veteran then 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a November 1999 joint 
motion, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded.  A December 1999 Court order granted the joint 
motion.  The Board remanded the case to the RO in June 2000 
for further development.  In November 2000, the RO granted a 
higher 30 percent rating for PTSD.

An August 2001 Board decision denied a rating higher than 30 
percent for PTSD.  The veteran again appealed to the Court.  
In a December 2001 joint motion, the parties requested that 
the last Board decision be vacated and remanded.  A December 
2001 Court order granted the joint motion.  

Additional evidence was received thereafter.  In a July 2002 
decision, the Board granted a higher rating of 50 percent for 
PTSD.  The veteran again appealed to the Court.  An October 
2003 Court order vacated and remanded the last Board 
decision, to the extent that it denied a rating higher than 
50 percent for PTSD.


REMAND

The stated purpose of the last Court order in this case is 
for the Board to address compliance with legal provisions on 
the VA's duty to notify the veteran with regard to evidence 
and information necessary to substantiate his claim, 
including what portion he is to provide and what portion the 
VA is to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of the last Court order, the Board 
is returning the case to the RO to assure VA compliance with 
the notice provisions of the law.  The Board itself may not 
provide such notice to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  

Moreover, given the passage of time inherent in the appeals 
process, updated treatment records should be obtained, and a 
current VA examination should be provided.

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claim for a rating higher than 50 percent 
for PTSD, including what portion he is to 
provide and what portion the VA is to 
provide.   

2.  The RO should obtain copies of all of 
the veteran's psychiatric treatment 
records since 2000 which are not currently 
in the claims folder.

3.  The RO should thereafter have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder should be 
provided to and reviewed by the examiner.  
All findings necessary for rating the 
condition should be provided.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a rating higher than 50 percent for 
PTSD.  If the claim is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




